Title: Presidential Proclamation, [24 July] 1811
From: Madison, James
To: 


[24 July 1811]
By the President of the United States, of America
A PROCLAMATION.
Whereas great and weighty matters claiming the consideration of the Congress of the United States form an extraordinary occasion for convening them, I do by these presents appoint Monday the fourth day of November next for their meeting at the city of Washington; hereby requiring the respective Senators and Representatives then and there to assemble in Congress in order to receive such communications as may then be made to them, and to consult and determine on such measures as in their wisdom may be deemed meet for the welfare of the United States.
In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and signed the same with my hand.
Done at the city of Washington, the twenty-fourth day of July, in the year of our Lord one thousand eight hundred and eleven; and of the independence of the United States the thirty-sixth.

James Madison.By the President,
James MonroeSecretary of State
